Citation Nr: 1629549	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO. 10-38 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for spondylosis of the lumbar spine (back disability) since June 4, 2007. 

2. Entitlement to a separate disability rating for an objective neurologic abnormality of bowel impairment associated with the back disability. 

3. Entitlement to service connection for a right foot disorder.

4. Entitlement to service connection for a left foot disorder.

5. Entitlement to service connection for a left ankle disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to March 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and December 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In April 2008, the RO denied service connection for left foot and left ankle disorders. In June 2008, the Veteran submitted correspondence construed by the Board as a notice of disagreement (NOD) and the Board has jurisdiction to adjudicate the issues listed on the title page.

In an April 2016 statement, the Veteran's representative indicated that a claim for entitlement to service connection for a right ankle disability was on appeal. However, the Board denied this claim in a March 2014 decision. There is no indication in the record that the Veteran appealed this final decision to the Court of Appeals for Veteran's Claims (Court) or that he has initiated an application to reopen the claim. Thus, the claim of entitlement to service connection for a right ankle disorder is not currently before the Board. 

The Veteran testified before the undersigned Veterans Law Judge via videoconference in a July 2013 Board hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record. 

The issue of entitlement to service connection for a left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's back disability manifested with forward flexion motion limitation to 30 degrees or less, pain, stiffness, tenderness, muscle spasm, and weakness, but the evidence does not show the presence of favorable or unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.

2. The Veteran's back disability causes occasional moderate bowel dysfunction. 

3. The Veteran does not experience incapacitating episodes of Intervertebral Disc Syndrome (IVDS) having a total duration of six weeks or more during any 12-month period since June 4, 2007.

4. The Veteran does not have diagnoses of any right and left foot disorders and he has not had any right and left foot symptoms, other than those associated with bilateral lower extremity radiculopathy, at any point since filing his claims for service connection. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating in excess of 40 percent for a back disability have not been met during the appellate period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code (DC) 5242 (2015).

2. The criteria for a separate disability rating of 10 percent, but not higher, for impairment of sphincter control associated with a back disorder have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.71a, 4.114, DC 7332 (2015).

3. The criteria for entitlement to service connection for a right foot disorder have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

4. The criteria for entitlement to service connection for a left foot disorder have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by January 2008 and July 2008 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent record. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, VA and private medical records, and Social Security Administration (SSA) records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The July 2008, January 2013, and May 2014 VA examiners performed in-person examinations and provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). These VA examinations are adequate to decide the Veteran's claims. 

In March 2014, the Board remanded the case to ask the Veteran to identify any outstanding private treatment records, associate outstanding VA treatment records since May 2013, schedule the Veteran for VA examinations, and issue a supplemental statement of the case (SSOC) if any benefit remained denied by the RO. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review. 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015). Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, VA may consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal. See Fenderson v. West, 12 Vet. App. 119 (1999). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45 (2015). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's back disability is currently evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, DC 5242. All spinal disabilities are evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating. See 38 C.F.R. § 4.71a. As the Veteran has a current diagnosis of IVDS, the Formula for Rating IVDS Based on Incapacitating Episodes applies to his disability picture. 

Under the General Rating Formula, a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. Id. at Note (1).

Although the General Rating Formula allows for separate ratings for neurological abnormalities, including in the lower extremities, the Veteran's right and left lower extremity radiculopathy symptoms are already separately rated under the appropriate DCs. The Veteran has not disagreed with the assigned ratings for the bilateral lower extremity neurological abnormalities during the appellate period. Thus, the Board shall not discuss any lower extremity neurological manifestations of the back disability below. 

The Formula for Rating IVDS Based on Incapacitating Episodes provides that an evaluation of 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. The regulations define an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician. See 38 C.F.R. § 4.71a, DC 5243, Note (1).

The Veteran filed an increased rating claim that was received by VA in June 2008. The appellate period includes evidence within one year prior to the date that his claim was received by VA. See 38 C.F.R. § 3.400(o)(2) (2015).

A January 2008 VA acupuncture note showed that the Veteran complained of back pain in the lumbosacral and thoracic spine. An April 2008 magnetic resonance imaging (MRI) scan showed an impression of status-post laminectomy and small central disc protrusions at the L5-S1 spinal segment, but the scan did not show significant root nerve compression or significant scar tissue formation. 

A July 2008 VA pain consultation note showed that the Veteran's previous treatment included epidural steroid injections, radiofrequency denervation therapy, and narcotics and anticonvulsant medication. The Veteran told the doctor that he had some overflow urinary incontinence; however, he denied new bowel or bladder symptoms. A physical examination showed that the Veteran was obese and that he walked gingerly with a cane. 

During a July 2008 VA examination, the Veteran complained of constant lower back pain and he asserted that the pain ranged from a four out of a possible ten to a ten out of a possible ten. He told the examiner that he slept in a recliner and that he used daily pain medication, a transcutaneous electrical nerve stimulation (TENS) unit, ice and heat treatment, massage therapy, acupuncture treatment, and chiropractic manipulation. The Veteran asserted that his back symptoms flare-up and that he had some urinary dribbling.

Range of motion testing showed forward flexion of 25 degrees, extension of 10 degrees, right and left lateral flexion of 10 degrees, and right and left lateral rotation of 10 degrees. Pain was present at the degrees noted above. The examiner noted the presence of additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, and incoordination, which could not be specified without resorting to mere speculation. The examiner did not note or discuss the presence of ankylosis in the spine. 

In an October 2009 spine evaluation report, the Veteran reiterated the same contentions and symptoms that he asserted in previous medical treatment records and added that he had symptoms of dizziness, numbness, weakness, and bladder issues. 

The physical examination showed that the Veteran's gait, posture, position of the head, curvatures of the spine, symmetry, and symmetry and rhythm of spinal motion were abnormal. The doctor noted that the spine showed unfavorable ankylosis and that the Veteran leaned 20 degrees in flexion in order to walk. Range of motion testing showed forward flexion to 20 degrees; however, extension, left and right lateral flexion, and left and right lateral rotation were limited to zero degrees. The doctor concluded that the Veteran's symptoms included pain, fatigue, weakness, lack of endurance, painful motion, muscle spasm, weakness, tenderness, and abnormal movement; however, the Veteran did not exhibit symptoms of incoordination, effusion, instability, redness, or heat. The doctor stated that the Veteran could not move his spine at all after repetitive-use testing. The doctor diagnosed the Veteran with IVDS but stated that the Veteran did not have any incapacitating episodes during the previous 12 months. 

During a December 2011 VA examination in connection with a claim for special monthly compensation (SMC) benefits, the examiner stated that the Veteran was not bedridden. The examiner noted that the Veteran's posture was straight and his gait was stiff and very slow. The examiner stated that the Veteran walked with "shuffling" steps and that he needed two canes to ambulate. 

During a January 2013 VA examination, the Veteran complained of constant pain that was a "five" out of a possible "ten" when he used medication and a ten out of a possible ten when he did not use medication. The Veteran told the examiner that he had difficulty with lifting, pushing, pulling, sitting, standing, and walking. The Veteran asserted that he could walk 150 to 200 feet before needing to sit down and rest. He told the examiner that he used a cane and a walker and he asserted that his back symptoms flared up with activity and weather changes.

The Veteran was unable to perform initial or repetitive-use range of motion testing due to pain; however, the examiner noted that he was able to perform forward flexion to 10 degrees. The examiner noted that the Veteran's back symptoms included less movement than normal, weakened movement, excess fatigability, instability of station, disturbance of locomotion, incoordination, and interference with sitting, standing, and/or weight-bearing. The examiner stated that guarding and muscle spasms of the thoracolumbar spine caused abnormal gait; however, the Veteran did not exhibit symptoms of muscle atrophy. The examiner did not note the presence of ankylosis. The Veteran asserted that he had bowel movement urgency with occasional incontinence, which occurred while walking, bending, and straining. 

During a July 2013 Board hearing, the Veteran testified that he had constant back pain, which was a six or a seven out of a possible ten. He testified that back symptoms increased during cold weather and that he is unable move his spine during cold weather. He asserted that he had incidents of bowel and bladder dysfunction but that he refused to wear absorbent materials. He alleged that doctors had told him on several occasions that he needed to take a minimum of two to four weeks of bed rest for his back. 

A September 2013 VA nursing note showed that the Veteran complained of back pain, which he rated as an eight out of a possible ten. He asserted that he was unable to move when his back locked up, which happened when he got out of bed. He reiterated his complaints of pain in an October 2013 VA primary care outpatient note. An October 2013 VA chiropractic consultation note showed that the Veteran had significant pain consistent with extreme allodynia following light touch testing. The Veteran's back was tender during a November 2013 pain management consultation, but he did not have any muscle atrophy. Similarly, a December 2013 VA pain management note showed that the Veteran had increased pain with palpation over the lumbosacral area and that he was taking methadone for his symptoms. 

During a May 2014 VA examination, the Veteran complained of progressively worsening symptoms, including daily pain and stiffness, pins and needles sensations in both of his feet, and urine and stool incontinence that occurred up to twice per week. However, he reported that he did not use any absorbent pads. He asserted that his back baseline pain was a six or a seven out of a possible ten but the pain was a seven or eight out of a possible ten during flare-ups, which lasted two to three hours per day. The Veteran alleged that he could not bend and lift, and he asserted that he could walk a mile and a half but needed short breaks every half mile.

Range of motion testing revealed forward flexion to 30 degrees, extension to zero degrees, right lateral flexion to 30 degrees or greater, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees or greater, and left lateral rotation to 10 degrees. The examiner noted pain at each of the range limits. The Veteran was unable to perform repetitive-use testing because he developed back spasms during initial range of motion testing. The examiner stated that the Veteran's functional loss and/or impairment of the thoracolumbar spine included less movement than normal and pain on movement. The examiner was unable to determine the presence of any pain, weakness, fatigability, incoordination, or additional loss of motion due to repeated use during a flare-up because the Veteran was not having a flare-up of symptoms during the evaluation. The examiner noted the presence of paraspinal tenderness and spasms in the T11-L5 spinal segments and stated that the Veteran's back muscle spasms resulted in an abnormal gait or abnormal spinal contour. The examiner noted the presence of muscle atrophy in the left thigh but indicated that there was no ankylosis of the spine. The examiner also noted that the Veteran's back disability included IVDS but that he did not experience any incapacitating episodes over the previous 12 months. 

Since June 2007, the Veteran's back disability manifested with forward flexion motion limitation to 30 degrees or less, pain, stiffness, tenderness, muscle spasm, and weakness. These symptoms were noted in July 2008, January 2013, and May 2014 VA examination reports and October 2009 spine evaluation report. In fact, the Veteran was unable to perform any range of motion testing during the January 2013 VA examination due to pain. Thus, his back disability symptoms warrant a 40 percent disability rating during the entire appellate period. 

However, a rating in excess of 40 percent is not approximated because the evidence does not show the presence of favorable or unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine during the appellate period. The Veteran asserted that he cannot move his back at certain times during the July 2013 Board hearing and in a September 2013 VA nursing note. While the Veteran is competent to report symptoms that he perceived through his own senses, his back has not been reported ankylosed at any setting. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, he is not competent to offer an opinion as to a diagnosis or etiology of ankylosis symptoms due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Ankylosis of the spine requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on diagnosis, etiology, or aggravation. Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish the diagnosis of ankylosis of the spine. 

While unfavorable ankylosis of the thoracolumbar spine was assessed in the October 2009 spine evaluation report the doctor also noted that the Veteran was able to move his back and that his forward flexion was limited to 20 degrees. This doctor's finding that the Veteran has ankylosis of the thoracolumbar spine is outweighed by other medical evidence, which does not note the presence of ankylosis. No ankylosis symptoms were noted in the July 2008 and January 2013 VA examination reports. Moreover, the May 2014 VA examiner specifically found that the Veteran did not have ankylosis in his spine. 

The Board has also considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for the Veteran's disability picture during this appellate period. The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion. The Veteran reported having flare-ups of his symptoms and the medical examinations showed that he had additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, and incoordination. However, a disability rating in excess of 40 percent requires the presence of ankylosis of the thoracolumbar spine or the entire spine, which is not approximated in the Veteran's disability picture. 

The Board has considered the application of the Formula for Rating IVDS Based on Incapacitating Episodes to the Veteran's symptoms, but determines that a rating under these criteria would not provide a higher benefit. Specifically, the evidence does not establish that the Veteran experienced incapacitating episodes of IVDS having a total duration of six weeks or more during any 12-month period on appeal. All of the medical evidence shows that the Veteran denied having any incapacitating episodes during the previous 12 months. However, the Veteran testified at the July 2013 Board hearing that he was told by doctors that he should take pills and bed rest up to four weeks at a time. Even assuming that the Veteran was prescribed bed rest by a treating physician for four weeks, his symptoms would not be rated higher than the currently assigned rating. See 38 C.F.R. § 4.71a, DC 5243, Note (1). Thus, the application of the Formula for Rating IVDS Based on Incapacitating Episodes would not provide a higher benefit for the Veteran's disability picture. 

The Board has also considered whether separate ratings are warranted for neurological symptoms associated with the back. The medical evidence shows that the Veteran's back disability causes bowel impairment. A noncompensable disability rating is assigned when there is slight or healed impairment of sphincter control without any leakage. See 38 C.F.R. § 4.114, DC 7332. A 10 percent rating is assigned when impairment of sphincter control causes constant slight, or occasional moderate leakage. A 30 percent rating is assigned when impairment of sphincter control causes occasional involuntary bowel movements that necessitate wearing of a pad. A 60 percent rating is assigned when impairment of sphincter control causes extensive leakage and fairly frequent involuntary bowel movements. A 100 percent rating is assigned when there is a complete loss of sphincter control.

During a January 2013 VA examination, the Veteran asserted that he had bowel movement urgency with occasional incontinence. During the July 2013 Board hearing, he testified that he had incidents of bowel dysfunction and that he did not wear any absorbent materials. In May 2014, the Veteran told a VA examiner that he had stool incontinence that occurred at most twice per week but that he did not use any absorbent pads. This evidence shows that the Veteran's bowel impairment symptoms result in constant slight or occasional moderate leakage, which does not require him to wear a pad. Thus, a separate disability rating of 10 percent, but not higher, is approximated for the Veteran's disability picture. 

In sum, the preponderance of the evidence is against a disability rating in excess of 40 percent for the back disability since June 4, 2007; the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. However, the benefit-of-the-doubt rule applies to the assignment of separate noncompensable disability ratings for the Veteran's bowel and bladder impairment symptoms; thus, these claims are granted. Id.

Extraschedular Considerations

The Board has considered whether the evaluation of the back disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disability and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's back symptoms mainly resulted in limitation of motion, pain, stiffness, tenderness, muscle spasm, weakness, and bowel impairment. Moreover, the Deluca and Mitchell factors and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, contemplate pain, the loss of function, weakness, fatigability, and flare-ups. He does not report any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.71a, 4.114, 4.115, DCs 5242, 7332, 7517; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Veteran also has other service-connected disabilities. However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria to rate the back disability. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has considered whether entitlement to any additional SMC benefits is warranted for the disability on appeal; however, it determines that entitlements to any additional SMCs are not warranted. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350(a)(3) (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

The Board has also considered whether to address the issue of a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2015); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009). The record shows that the Veteran was granted a TDIU in August 2004 and that the current combined evaluation for all of his service-connected disabilities is 100 percent. Thus, discussion of entitlement to a TDIU is moot for this claim. 


Service Connection Claims

The Veteran alleges that he has bilateral foot disorders that are caused by his service-connected back disability. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran filed claims for entitlement to service connection for these disorders in November 2007. The record shows that his back disability has been service connected since March 1982 and his right and left lower extremity radiculopathy disabilities have been service connected since August 2004. 

A July 2008 VA examination report showed that the Veteran attributed pain in his right foot and right ankle to his low back pain and changes in gait. He denied any specific injury to his right foot or ankle. The examiner determined that the Veteran did not have any dislocation, subluxation, or inflammatory arthritis. The examiner noted the presence of a calcaneal spur in the Veteran's right foot, but the examiner concluded that no diagnosable condition had been diagnosed for the right foot pain. While the Veteran had symptoms of pain with manipulation and decreases on a monofilament test, the examiner noted that there was no evidence of an illness, injury, or disease while in service. The examiner stated that it was less likely than not that the Veteran's right foot symptoms were the result of his back disability. Rather, the examiner stated that it was most likely that the Veteran's right foot symptoms were the result of his diabetes mellitus nerve entrapment. 

In an April 2009 statement, the Veteran contended that the RO's denial of service connection for his right and left foot was inaccurate because all of the appendages are connected and affected by his back disability. 

In an August 2010 VA diabetology consultation note, the Veteran's toes had diminished incision to vibration and fine touch test results. His extremities did not show clubbing, cyanosis, or edema, and his peripheral pulses were palpable. The physician noted that there were no signs of infection or inflammation in the Veteran's feet or the presence of athlete's foot. 

An October 2010 VA addendum note to a neurology consultation showed that the Veteran underwent an electromyography (EMG) study of his lower extremities but the study was limited in scope due to the Veteran's size. The neurologist noted that the peroneal and tibial nerves on the left were normal but the Veteran had a mild denervation in the left gastrocnemius, which was consistent with a left S1 spinal segment radiculopathy. The examiner noted that additional proximal and paraspinal muscles could not be tested due to the Veteran's size. In a February 2011 statement, the Veteran asserted that this EMG study showed that his feet and ankle disorder were related to his service-connected lower back disability. 

During the July 2013 Board hearing, the Veteran testified that his bilateral lower extremity symptoms, which also manifested in his feet and toes, were caused by impairment to his sciatic nerves due to his back.

A May 2104 VA examination report showed that the Veteran was only diagnosed with radicular pain and paresthesias of the feet (sciatica). During the examination, the Veteran denied any current specific diagnosis of his feet and ankles other than a pins and needles sensation in his feet and ankles that was associated with his back. He also told the examiner that he had numbness on the sole of his left foot. He asserted that he had previously tripped at times with his left foot, but he denied any major injury to his foot or ankle since an in-service injury. The Veteran denied having any foot or ankle surgeries or taking any additional medication for his foot symptoms. The examiner noted that the Veteran used canes, but not splints, as assistive devices. The Veteran contended that his bilateral foot symptoms reduced his walking abilities and allowed him to stand for a maximum of 30 minutes. The Veteran asserted that he had daily flare-ups in his feet. 

The examiner stated that the Veteran's right and left foot pain was referred pain from his low back disability. The examiner noted that the Veteran did not have any functional loss for the right and left lower extremities that were attributable to the Veteran's claimed disorders. The examiner noted that the Veteran had mild flattening of arches of the feet and that October 2007 x-rays of the feet showed did not show arthritis but did show incidental plantar heel spurs in both feet. 

The examiner stated that the Veteran's radicular pain and paresthesias was as least as likely as not caused by his service-connected back injury and re-injury in the course of work in 2003. The examiner concluded that no separately identifiable foot condition, other than radicular symptoms associated with the Veteran's back disability, was shown by the evidence. The examiner noted that the Veteran denied any other foot conditions. The examiner explained that a physical examination showed decreased sensation of the feet in the sole aspects of toes two to five, bilaterally. The examiner also noted that the Veteran did not have pain with manipulation of the feet; however, his arches showed mild flattening. The examiner further explained that plantar heel spurs are common and do not in themselves signify a clinical condition. The examiner noted that plantar fasciitis occurred with or without heel spurs. 

The Veteran's feet do not have diagnoses of the right and left foot and he has not had any right and left foot symptoms, other than those associated with bilateral lower extremity radiculopathy, at any point since filing his claims for service connection. Where there is no disability, there can be no entitlement to compensation. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). While the claims file shows that the Veteran had radicular pain, paresthesias, and numbness in both feet during the appellate period, all of the evidence, including the Veteran's own statements, attributes these symptoms to neurological abnormalities due to his back disability. Furthermore, the July 2008 and May 2014 VA examiners concluded that the Veteran did not have any foot symptoms that were separate from his lower extremity radiculopathy symptoms. The May 2014 VA examiner stated that plantar heel spurs are common and did not indicate a clinical condition by themselves. 

The Veteran's bilateral lower extremity radiculopathy symptoms are currently service connected and rated as 40 percent disabling. VA regulations do not allow for separate evaluations of the same disability, known as pyramiding. Separate ratings are only allowed for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). All of the evidence indicates that the Veteran's right and left foot symptoms are the same as those attributed to his right and left lower extremity disabilities, which are already service connected. Absent disabilities that are separate and distinct than those already service connected, the claims of entitlement to service connection for right and left foot disorders must be denied. 

The preponderance of the evidence is against the Veteran's claims. The benefit-of-the-doubt rule does not apply and the Veteran's claims must be denied. See 38 C.F.R. § 3.102; Gilbert, Vet. App. at 55.


ORDER

A rating in excess of 40 percent for a back disability since June 4, 2007 is denied.

A 10 percent disability rating, but not higher, for an objective neurologic abnormality of bowel impairment associated with the back disability is granted.

Service connection for a right foot disorder is denied.

Service connection for a left foot disorder is denied.


REMAND

The Board must remand the left ankle disorder claim because the May 2014 VA examination report was inadequate. See Barr, 21 Vet. App. at 312; see also Stegall, 11 Vet. App. at 268. Specifically, the examiner did not provide a medical opinion as to whether the Veteran's back disability aggravated the Veteran's left ankle disorder. Thus, the claim must be returned to the AOJ for an addendum VA medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, RETURN THE FILE TO THE MAY 2014 VA EXAMINER AND request that he re-review the file and respond to the below inquiry. If that examiner deems it necessary or IS OTHERWISE UNAVAILABLE, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current left ankle symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the May 2014 physical examination, and sound medical principles, the VA examiner should provide an opinion as to:

Whether the Veteran's current left ankle disorder (degenerative arthritis) is AGGRAVATED by the service-connected back disability and/or right and left lower extremity radiculopathy disabilities. 

IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*March 2007, April 2007, November 2007, January 2008, and July 2008 VA medical records showing treatment for a left ankle disorder but not discussing the etiology of this disorder. 

*October 2010 VA EMG study showing that the peroneal and tibial nerves on the left were normal but that mild denervation in the left gastrocnemius was noted. 

*February 2011 statement by the Veteran that the October 2010 VA EMG proves that his left ankle disorder is caused by his back disability. 

*May 2014 VA examination report in which the examiner provided negative nexus opinions regarding the relationship between the current degenerative arthritis in the left ankle and the Veteran's service and service-connected back disability, but did not discuss whether the current left ankle disorder was aggravated by the back disability or any other service-connected disability. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After undertaking any other appropriate development deemed necessary, readjudicate the left ankle disorder claim on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with an SSOC. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


